Citation Nr: 1447116	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  06-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability of the feet, to include as secondary to service connected diabetes.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The matter was remanded by the Board in May 2009 and September 2012 for further development.  A July 2013 Board decision denied the claim for service connection for a skin disability of the feet, and the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In February 2014, the Court granted a Joint Motion for Remand (JMR) requesting that the Court set aside the July 2013 Board decision and remand the claim for service connection for a skin disability of the feet to the Board for compliance with instructions provided in the JMR.

In February 2009, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing is of record.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The JMR found fault with the fact that the Board in its July 2013 decision "failed to consider favorable material evidence which appears to indicate that [the Veteran] has a skin condition of the feet that may be secondary to his service connected diabetes."  Such favorable evidence as noted in the JMR was a March 2010 VA examination that listed persistent bilateral tinea corpus as one of the symptoms of diabetes.   

Notwithstanding the finding of tinea corpus at the March 2010 VA examination, a November 2012 VA examination found no evidence of tinea pedis or Athletes' feet, and the Board relied on this fact in finding in its July 2013 decision that the Athletes' feet shown in service "resolved without sequelae."  This examination did demonstrate chronic venous stasis dermatitis of the bilateral legs and feet, found by the examiner to not be related to service, and it is noted in this regard that the VA physician who conducted the March 2010 VA examination found that "all subchronic wound problems [the Veteran] has had in the last five years are clearly related to venous insufficiency and not his diabetes and associated neuropathy."  

Given the directives of the JMR, and the fact that the Court has held that the requirement of there being a current disability associated with the disorder for which service connection is sought is satisfied when a Veteran has a disability at any time during the pendency of that claim, the Board concludes that the ambiguity in the medical record mandates that the Veteran be afforded a VA examination that includes an opinion as to whether a skin disability of the feet demonstrated at any time since the Veteran filed his claim in July 2004 is etiologically related to service or the service connected diabetes is necessary to fulfill the duty to assist.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this regard, the Board notes that a February 2014 statement from the attorney who represented the Veteran in connection with his appeal to the Court, referencing the "low threshold" for providing such an examination as set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), requested that the Veteran be afforded a VA examination should the claim not be granted.    

In light of the necessary development described above and in order to fully ensure that the duty to assist has been satisfied, the RO upon remand will also be requested to conduct the appropriate action to obtain any additional records which may be available. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to a skin disability of the feet.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided.

2.  Afford the Veteran a VA examination to determine the etiology of any current skin disability of the feet.  The record, to include a copy of this remand, should be provided to the clinician for review, and the clinician is asked to review the pertinent evidence as well as the Veteran's lay assertions.  The examiner should address any history of a skin disorder of the foot in service, with continuity of symptoms thereafter, provided by the Veteran.  Based on the record review, the examiner is asked to provide opinions as follows: 

Is it at least as likely as (i.e., there is a 50 percent or greater probability) that: 

A.  At any time since the Veteran filed his claim in July 2004, has a skin disability of the feet become manifest that had its onset in service or is otherwise related to the Veteran's active military service? 

B.  At any time since the Veteran filed his claim in July 2004, has a skin disability of the feet become  manifest that has been caused or aggravated by (permanent worsening) the service connected diabetes?  If a skin disability of the feet is found to have been aggravated by diabetes, the examiner should identify the clinical signs and manifestations of the skin disability of the feet which establish: (i) the baseline level of such disability before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of such disability; and (iii) the current level of severity of such disability at (or after) the onset of aggravation (permanent worsening).

In rendering the above opinions, the examiner should specifically document consideration of the attribution of tinea pedis to diabetes rendered by the VA physician who conducted the March 2010 VA examination.  The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology involving a skin disability of the feet.  

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  Should the report from the examination not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



